UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1787


In re: DANNY R. JACOBS,

             Petitioner.



                On Petition for Writ of Mandamus. (5:18-hc-02155-BO)


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danny R. Jacobs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danny R. Jacobs petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2254 (2012) petition. He seeks an order

from this court directing the district court to act. We find the present record does not

reveal undue delay in the district court. Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2